

Exhibit 10.2


SECOND AMENDMENT TO CREDIT AGREEMENT
THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this "Second Amendment") is dated as
of this 22nd day of January, 2018, by and between ERIE INDEMNITY COMPANY, a
Pennsylvania corporation (the "Borrower") and PNC BANK, NATIONAL ASSOCIATION,
(the "Lender").
W I T N E S S E T H:
WHEREAS, the Borrower and the Lender entered into that certain CREDIT AGREEMENT,
dated November 7, 2016, as amended by that certain First Amendment to Credit
Agreement, dated as of December 13, 2016 by and between the Borrower and the
Lender (as may be further amended, modified, supplemented, extended, renewed or
restated from time to time, the "Credit Agreement"); and
WHEREAS, the Borrower desires to amend certain provisions of the Credit
Agreement, and the Lender agrees to permit such amendments pursuant to the terms
and conditions set forth herein.
NOW, THEREFORE, in consideration of the premises contained herein and other
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties hereto agree
as follows:
1.    All capitalized terms used, but not defined herein, shall have the same
meanings given to such term in the Credit Agreement.
2.    Section 7.2.4 [Investments] of the Credit Agreement is hereby amended by
(i) deleting the word “and” at the end of clause (c), (ii) replacing the period
at the end of clause (d) with “; and”, and (iii) inserting the following as a
new clause (e):
(e) loans made by the Borrower to its independent agents pursuant to the
Borrower’s financing program for independent agents for the purposes of
perpetuating such independent agents’ insurance agencies, acquiring assets
and/or equity of other independent insurance agencies or making investments to
grow existing independent insurance agencies; provided that such loans made by
the Borrower shall not be made with the proceeds of any Loans.


3.    This Second Amendment shall be effective on the date hereof, subject to
the satisfaction of the following conditions precedent:
(a)    the execution and delivery to the Lender of this Second Amendment by the
Borrower and the Lender;
(b)    the truth and accuracy of the representations and warranties contained in
Section 4 hereof; and
(c)    immediately after giving effect to this Second Amendment, no Default or
Event of Default shall have occurred and be




205240891

--------------------------------------------------------------------------------





continuing or arise as a direct result of the effectiveness of this Second
Amendment.
4.    The Borrower represents and warrants to the Lender that:
(a)    all representations and warranties made by it under the Loan Documents
are true, correct and complete in all respects (in the case of any
representation or warranty containing a materiality modification) or in all
material respects (in the case of any representation or warranty not containing
a materiality modification), on and as of even date herewith or, in the case of
a representation or warranty stated to be made as of an earlier date, such
earlier date;
(b)    the Borrower has the full power to enter into, execute, deliver and carry
out this Second Amendment and all such actions have been duly authorized by all
necessary proceedings on its part;


(c)    neither the execution and delivery of this Second Amendment by the
Borrower nor the consummation of the transactions herein contemplated or
compliance with the terms and provisions hereof by it will conflict with,
constitute a default under or result in any breach of the terms and conditions
of its certificate or articles of incorporation, bylaws, certificate of limited
partnership, partnership agreement, certificate of formation, limited liability
company agreement or other organizational documents or any material Law or any
material agreement or instrument or order, writ, judgment, injunction or decree
to which it is a party or by which it is bound or to which it is subject, or
result in the creation or enforcement of any Lien, charge or encumbrance
whatsoever upon any property (now or hereafter acquired) of the Borrower;


(d)    this Second Amendment has been duly and validly executed and delivered by
the Borrower and constitutes the legal, valid and binding obligation of the
Borrower, enforceable against the Borrower in accordance with its terms, except
to the extent that enforceability of this Second Amendment may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar Laws
affecting the enforceability of creditors' rights generally or limiting the
right of specific performance and general concepts of equity; and


(e)    on and as of the date hereof, no Event of Default exists immediately
prior to or after giving effect to the amendments contemplated hereby.
5.    On the day and year first written above, the Borrower hereby reaffirms
(i) its grant of a security interest and lien on all of the Collateral in favor
of the Lender, subject to no other Liens


- 2 -
205240891

--------------------------------------------------------------------------------





(other than Permitted Liens) and (ii) its Obligations under the Credit
Agreement, as amended by this Second Amendment, and the other Loan Documents to
which it is a party.
6.    From and after the date hereof, each reference to the Credit Agreement
that is made in the Credit Agreement or any other Loan Document shall hereafter
be construed as a reference to the Credit Agreement as amended hereby. This
Second Amendment shall be considered a Loan Document.
7.    The agreements contained in this Second Amendment are limited to the
specific agreements made herein. Except as amended hereby, all of the terms and
conditions of the Credit Agreement and the other Loan Documents shall remain in
full force and effect. This Second Amendment amends the Credit Agreement and is
not a novation thereof.
8.    This Second Amendment may be executed in any number of counterparts and by
the different parties hereto on separate counterparts each of which, when so
executed, shall be deemed to be an original, but all such counterparts shall
constitute but one and the same instrument.
9.    The illegality or unenforceability of any provision of this Second
Amendment or any instrument or agreement required hereunder shall not in any way
affect or impair the legality or enforceability of the remaining provisions of
this Amendment or any instrument or agreement required hereunder.
10.    This Second Amendment shall be governed by, and shall be construed and
enforced in accordance with, the Laws of the Commonwealth of Pennsylvania
without regard to the principles of the conflicts of law thereof. Each of the
parties hereto irrevocably and unconditionally submits, for itself and its
property, to the exclusive jurisdiction and venue of the courts of the
Commonwealth of Pennsylvania sitting in Allegheny County, Pennsylvania and the
United States District Court for the Western District of Pennsylvania with
respect to any suit arising out of or relating to this Second Amendment.


[INTENTIONALLY LEFT BLANK]




- 3 -
205240891

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, by their
officers thereunto duly authorized, have executed this Second Amendment on the
day and year first above written.
 
BORROWER:






ERIE INDEMNITY COMPANY, a Pennsylvania corporation


By:  /s/ Robert W. McNutt                    
Name: Robert W. McNutt
Title: Treasurer

 
 
 
LENDER:


 
PNC BANK, NATIONAL ASSOCIATION, as the Lender


By:  /s/ James F. Stevenson                  
Name: James F. Stevenson
Title: Regional President

 
 
 
 









205240891